Citation Nr: 9934606	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  91-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1997, for a 70 percent rating for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to June 1980, 
and from February 1984 to September 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal was last before the Board in January 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the rating 
for the veteran's service-connected psychiatric disability 
was increased, in a rating decision entered in June 1999, 
from 50 to 70 percent disabling, effective from August 20, 
1997, with which effective date the veteran disagrees.  A 
Supplemental Statement of the Case was mailed to the veteran 
in June 1999.

Thereafter, the appeal was returned to the Board.

The Board observes that the issue on appeal was certified to 
the Board in the context of a claim for an increased rating.  
However, for reasons made clear in the disposition advanced 
hereinbelow, the Board is of the opinion that the benefit 
sought on appeal is more appropriately framed as stated on 
the title page.

Included as an issue on appeal when this case was last before 
the Board in January 1997 was a claim for a total rating 
based on unemployability.  However, such benefit was granted 
in a rating decision entered in June 1999.  Therefore, the 
present appeal is limited to consideration of the issue 
stated on the title page.



FINDING OF FACT

The manifestations of the veteran's service-connected 
psychiatric disability, prior to August 20, 1997, included 
complaint of poor motivation with a despairing affect and 
speech which was relevant, logical and coherent; severe 
overall impairment attributable to service-connected 
psychiatric disability, prior to August 20, 1997, is not 
shown.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
August 20, 1997, for a 70 percent rating for psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 
series, as promulgated in 38 C.F.R. § 4.132 (in effect 
through November 6, 1996) and 38 C.F.R. §§ 3.400, 4.130 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim, as stated on the 
title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for dysthymic disorder which 
has progressed to depressive disorder (hereafter 
"psychiatric disability"), for which the RO has assigned a 
70 percent rating, effective from August 20, 1997, under the 
provisions of Diagnostic Codes 9433-9434 of the Rating 
Schedule. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.  

Under the law, in the context of this issue on appeal, the 
effective date for an award of increased compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Pursuant to the Diagnostic Code 9400 series, in effect 
through November 6, 1996, the evaluation of the veteran's 
service-connected psychiatric disability turns on the 
severity of his overall social and industrial impairment.  A 
70 percent rating is warranted if such impairment is 
"severe".  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  Pursuant to Diagnostic Codes 9433-9434 under 
the revised criteria, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

The veteran was examined by VA on August 20, 1997, as well as 
in March 1998.  On the basis of the findings reported in 
conjunction with those examinations, the rating for the 
veteran's service-connected psychiatric disability was, in a 
rating decision entered in June 1999, increased from 50 to 70 
percent disabling, effective from August 20, 1997.  While the 
veteran was, in the same rating decision, granted a total 
compensation rating, also effective from August 20, 1997, he 
nevertheless maintains that reports pertaining to his 
psychiatric examinations by VA in July 1994 and February 1995 
reflect findings suggestive of sufficient pertinent 
disablement as to warrant the assignment of a 70 percent 
rating, since the date of the earlier examination, for his 
service-connected psychiatric disability.  

In this regard, when he was examined by VA in July 1994, the 
veteran, who was then unemployed, indicated that his service-
connected psychiatric disability had recently worsened in 
severity.  His complaints included disturbed sleep and poor 
motivation.  Findings on mental status examination included a 
"depressed mood with despairing affect".  The diagnosis was 
chronic dysthymia.

When the veteran was examined by VA in February 1995, the VA 
examiner indicated that the veteran's social and ocupational 
"adjustments" were unchanged from when he had examined the 
veteran in July 1994.  Findings on mental status examination 
included speech which was described as being "relevant, 
logical and coherent"; mood was "markedly depressed"; and the 
veteran exhibited no "deficits" in either orientation or 
memory.  The diagnosis was chronic dysthymia.

In considering the veteran's claim for entitlement to an 
effective date earlier than August 20, 1997, for a 70 percent 
rating for psychiatric disability, the Board is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
such benefit, at least in accordance with the above-stated 
criteria in effect prior to November 7, 1996, is not 
warranted.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's psychiatric 
disability would appear, relative to the duration preceding 
August 20, 1997, not to have even remotely occasioned 
'severe' social impairment.  In this regard, the Board cannot 
overlook that a report pertaining to VA outpatient therapy 
rendered the veteran in January 1995 reflects that he had 
then recently returned from a trip with "his friends" to Las 
Vegas and that he had had a "good time".  Further, impairment 
related to the veteran's service-connected psychiatric 
disability would not, prior to August 20, 1997, appear (at 
least in the veteran's own mind) to have occasioned 'severe' 
total industrial inadaptability.  In this regard, a report 
pertaining to VA outpatient treatment rendered the veteran in 
June 1995 reflects notation that he at that time planned to 
attend "school" through VA vocational rehabilitation and, 
when seen by VA in June 1996, the veteran alluded to his 
desire to pursue a "paralegal" training program.  In view of 
the foregoing observations, then, the Board is of the view 
that the assignment of an effective date earlier than August 
20, 1997, for a 70 percent rating for psychiatric disability, 
at least under the pertinent criteria which was in effect 
prior to November 7, 1996, is not warranted.  

The Board is, in addition, of the opinion, owing to the 
reasoning advanced hereinbelow, that the assignment of an 
effective date earlier than August 20, 1997, for a 70 percent 
rating for psychiatric disability, pursuant to the criteria 
that became effective on November 7, 1996, is similarly not 
warranted.  In reaching this conclusion, the Board would 
point out that, when examined by VA in February 1995, the 
veteran's speech was noted to be 'relevant, logical and 
coherent', such characteristics not even being independently 
representative of disability warranting a 50 percent rating.  
See 38 C.F.R. § 4.130. Further, while the veteran clearly had 
a flattened affect (specifically, a 'despairing affect') when 
he was examined by VA in July 1994, the presence of the same 
is still only separately indicative of disability warranting 
a 50 percent rating.  Finally, while the Board has not 
overlooked that the veteran complained of experiencing 
disturbed sleep on the occasion of his examination by VA in 
July 1994, the Board is constrained to observe that even if 
such disruptive sleep was reflective of sleep impairment of 
chronic derivation, the same would still only be 
independently characteristic of disability warranting a 30 
percent rating.  See Id.  Given the foregoing observations, 
then, the Board is of the view that the assignment of an 
effective date earlier than August 20, 1997, for the 
assignment of a 70 percent rating for psychiatric disability, 
under the above-cited revised criteria that became effective 
on November 7, 1996, is not warranted.


ORDER

An effective date earlier than August 20, 1997, for a 70 
percent rating for psychiatric disability, is denied.


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals




 

